Citation Nr: 0723135	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to July 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant and the veteran were not married (either 
validly or deemed "validly" despite legal impediment) for 
at least one year. 

2.  The veteran did not serve during wartime.


CONCLUSIONS OF LAW

1.  The requirements for DIC have not been met.  38 U.S.C.A. 
§§ 101(3), 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53 (2006).

2.  The criteria for basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in April 2005 as the result of a service-
connected disability.  The appellant claims entitlement to 
DIC benefits as his surviving spouse.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(with exception not applicable here), and who has not 
remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).  A "spouse" of a veteran is a 
person whose marriage to the veteran is valid according to 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  In this case, the parties 
resided in Arkansas at the time of the marriage and when the 
right to benefits accrued; hence, Arkansas law applies.

DIC may only be paid to a surviving spouse who was married to 
the veteran one year or more prior to the veteran's death 
(unless there was a child born to them, or the veteran died 
within 15 years of discharge from service, but neither 
exception applies here).  38 U.S.C.A. §§ 1102(a), 1304; 38 
C.F.R. § 3.54(c).  

The veteran married T.M. in October 1970.  The record does 
not contain a divorce certificate, and the veteran filed 
claims in April and August 1996 (for Chapter 35 benefits for 
the veteran's dependents) which report that the veteran was 
still married to T.M.  However, the Board notes that during a 
September 1996 Travel Board hearing, the veteran introduced 
the appellant as his wife, and the appellant has reported and 
testified that the veteran was divorced from T.M. and that 
T.M. had remarried.  See September 1996 Travel Board hearing 
transcript; May 2005 claim for DIC; April 2006 Travel Board 
testimony.  In light of the foregoing evidence, the Board 
will assume for the basis of this decision, that the veteran 
was divorced from T.M. when he married the appellant.  

The veteran and the appellant were legally married under 
Arkansas law in November 2004, less than one year before the 
veteran's death in April 2005.  The appellant contends that, 
although she was not legally married to the veteran for at 
least one year, she and the veteran resided together and 
acted as married people for 11 years.  The state of Arkansas 
does not recognize marriages without a license and 
solemnization, however; consequently, the appellant and 
veteran were not validly married prior to 2004.  See Arkansas 
Code, Title 9 § 11-201.

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, VA law allows for such a marriage 
to be "deemed valid" if:

(a) the attempted marriage occurred one 
year or more before the veteran died; (b) 
the claimant entered into the marriage 
without knowledge of the impediment; (c) 
the claimant cohabited with the veteran 
continuously from the date of the 
attempted marriage until his death; and 
(d) no other claimant has been found to 
be entitled to gratuitous VA death 
benefits.38 C.F.R. § 3.52.  

All four of the requirements must be met.  The term legal 
impediment includes the requirement of a marriage ceremony 
and license by a jurisdiction which does not recognize 
common-law marriages.  See VAOPGCPREC 58-91.  An appellant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c); Colon v. Brown, 9 Vet. App. 104, 107-08 
(1996); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, there is proof that the appellant knew she and 
the veteran were not legally married prior to 2004.  In her 
June 2005 Notice of Disagreement, the appellant stated that 
she and the veteran made their "union [as man and wife] 
legal by marrying and making it official by law" in 2004.  
The appellant also testified at the April 2006 Travel Board 
hearing that she and the veteran decided to get legally 
married to "make sure that [the appellant] was taken care 
of."  See also June 2005 Notice of Disagreement; October 
2005 Substantive Appeal.  The fact that the appellant and 
veteran knew they had to get legally married for the 
appellant to get benefits and to make it "official," 
indicates that the appellant knew she was not legally married 
to the veteran prior to 2004.  Although the Board is 
sympathetic to the appellant's claim, her marriage to the 
veteran does not meet the criteria for entitlement to DIC 
benefits.  

The appellant is also not entitled to non-service connected 
death pension benefits.  In order to receive death pension 
benefits, the appellant must be the surviving spouse of a 
veteran who had wartime service, and her income must be less 
than the statutory maximum rate of death pension.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3. The veteran did not have 
wartime service.  The veteran began service in November 1975, 
after the Vietnam War ended, and served during peacetime.  
See 38 C.F.R. § 3.2.  Moreover, the 1-year duration of 
marriage requirement applies, as in DIC.  38 C.F.R. 
§ 3.54(a).  In light of the foregoing, death pension benefits 
are denied.  

The May 2005 notice letter accompanying the rating decision 
notified the appellant of the evidence necessary to 
substantiate her claims.  The claims were subsequently 
readjudicated without taint from the initial decision.  The 
VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
Although the appellant was not notified prior to the 
veteran's death that Arkansas does not recognize common law 
marriage, the evidence of record indicates that the veteran 
never reported his divorce from T.M., so the mere fact that 
the veteran reported having a wife did not provide the VA 
with notice of the "marriage" between the appellant and 
veteran.  Additionally, because the appellant knew that she 
was not legally married to the veteran, there is no prejudice 
from her not being informed that Arkansas does not recognize 
common law marriage.  Cf. Sandoval v. Brown, 7 Vet. App. 7 
(1994).  Consequently, the duty to notify and assist is 
satisfied.


ORDER

DIC is denied.

Death pension benefits are denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


